Citation Nr: 9910034	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bronchitis and 
asthma.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for a stiff neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to July 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
lumbosacral strain, spondylolisthesis L5-S1, bronchitis, 
asthma, otitis media, and a stiff neck.  The veteran did not 
appear at her scheduled hearing before a hearing officer at 
the RO March 1993.  The Board REMANDED this case to the RO 
for additional development in October 1996.


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of asthma or 
bronchitis is not of record.

2.  Competent evidence of a current diagnosis of otitis media 
is not of record.

3.  Competent evidence relating a cervical disability 
diagnosis to service is not of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for bronchitis and asthma.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for otitis media.  38 
U.S.C.A. § 5107 (West 1991).
 
3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a stiff neck.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
duty was satisfied by issuing a statement of the case, the 
Remand, and a March 18, 1998 letter.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

Service medical records show that the veteran was seen in 
July 1983 complaining of headaches, congestion, and 
difficulty breathing.  On evaluation, it was noted that the 
veteran's breathing was good.  The assessment was upper 
respiratory infection/rule out asthma.  The veteran was see 
in January 1984 complaining of chest congestion for one 
month.  The examiner noted that the veteran's chest was clear 
bilaterally.  The assessment was bronchitis.   Service 
medical records show multiple complaints of congestion and 
coughing with assessments ranging from upper respiratory 
infection to cold.  

Service medical records also show that in August 1983, the 
veteran was seen complaining of earache, sore throat, and 
headache.  On evaluation, fluid in the left ear was noted and 
the malleus was infected.  The assessment was otitis media.  

Service medical records do not reveal that the veteran 
complained, was treated for, or diagnosed with neck pain or 
any cervical disorder during active service and service 
medical records do not contain any other complaints, 
diagnoses or treatment of bronchitis, asthma, or otitis 
media.  The veteran declined a separation examination.

At a July 1992 VA examination, the veteran reported that 
during service she was seen on several occasions for 
respiratory distress caused by asthma.  She reported that she 
does not currently take medication for this disorder, but 
that she does take over the counter medication when the 
weather is hot and muggy.  The veteran did not report a 
history of earaches or otitis media and did not complain of 
an earache.  On evaluation, auscultation of the lung field 
failed to demonstrate any wheezing or rales and no dyspnea or 
cough was present.  The diagnosis included history of 
extrinsic asthma, in remission.  The examination of the head 
and neck was normal.

Although the veteran reported that she received treatment at 
a VA facility, the VA facility indicated that there were no 
medical records, other than dental treatment, pertaining to 
treatment of the veteran at such facility from January 1992 
to June 1998.  The veteran also alleged that she received 
treatment from private physicians.  In January 1997 and March 
1998, the RO sent letters to the veteran requesting 
completion of releases for medical information for such 
physicians, the veteran did not respond.

Although the veteran has stated that her disorders are due to 
service, her statements cannot serve to well ground the claim 
because she is not competent to make such an allegation, as 
this requires a medical opinion.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

There is no competent evidence of bronchitis, asthma, otitis 
media, or a cervical disability at the current time or since 
the veteran's discharge from service.  In the absence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the veteran's claims for service connection 
for bronchitis, asthma, otitis media, and a stiff neck are 
not well grounded.  Accordingly, these claims are denied.  38 
U.S.C.A. § 5107 (West 1991).

The Board acknowledges that it decided the issues of the 
current appeal on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decisions herein.  The veteran's claims were denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that with respect to some of the 
issues, the veteran did not meet the initial threshold 
evidentiary requirements for well grounded claims.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for bronchitis and asthma is denied.  
Service connection for otitis media is denied.  Service 
connection for a stiff neck is denied.



REMAND

The Board observes that the RO was directed in the October 
1996 REMAND to provide a medical opinion or medical text in 
support of its determination that this veteran's 
spondylolisthesis is congenital or developmental.  Such 
documentation was not provided.  Remand instructions of the 
Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should support its August 
1992 determination that this veteran's 
spondylolisthesis is congenital or 
developmental.  A medical opinion or 
medical text that establishes that all 
spondylolisthesis is congenital or 
developmental or that his veteran's 
disorder is the congenital type may 
provide this support.

2.  The RO shall comply with item #5 of 
the October 1996 Remand.  

Following completion of this action, the RO should review the 
claim and issue a supplemental statement of the case.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

